UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-35435 Proto Labs, Inc. (Exact name of registrant as specified in its charter) Minnesota 41-1939628 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5540 Pioneer Creek Drive Maple Plain, Minnesota 55359 (Address of principal executive offices) (Zip Code) (763)479-3680 (Registrant’s telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.☑Yes ☐No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).☑Yes ☐No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of "large accelerated filer,""accelerated filer," "smaller reporting company," and "emerging growth company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ☑ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). ☐Yes ☑No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:26,494,981 shares of Common Stock, par value $0.001 per share, were outstanding at April 26, 2017. Proto Labs, Inc. TABLE OF CONTENTS Item Description Page PART I 1. Financial Statements 3 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 3. Quantitative and Qualitative Disclosures about Market Risk 20 4. Controls and Procedures 21 PART II 1. Legal Proceedings 22 1A. Risk Factors 22 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 3. Defaults Upon Senior Securities 22 4. Mine Safety Disclosures 22 5. Other Information 22 6. Exhibits 23 i PART I. FINANCIAL INFORMATION Item1. Financial Statements Proto Labs, Inc. Consolidated Balance Sheets (In thousands, except share and per share amounts) March 31, December 31, 2017 2016 (Unaudited) Assets Current assets Cash and cash equivalents $ 71,888 $ 68,795 Short-term marketable securities 45,553 39,477 Accounts receivable, net of allowance for doubtful accounts of $472 and $442 as of March 31, 2017 and December 31, 2016, respectively 39,012 34,060 Inventory 8,943 9,310 Prepaid expenses and other current assets 6,412 5,697 Income taxes receivable - 445 Total current assets 171,808 157,784 Property and equipment, net 143,957 139,474 Goodwill 28,916 28,916 Other intangible assets, net 2,492 2,655 Long-term marketable securities 83,867 84,479 Other long-term assets 992 933 Total assets $ 432,032 $ 414,241 Liabilities and shareholders' equity Current liabilities Accounts payable $ 11,747 $ 11,322 Accrued compensation 6,961 7,670 Accrued liabilities and other 4,742 4,435 Income taxes payable 4,622 - Total current liabilities 28,072 23,427 Long-term deferred tax liabilities 7,399 7,003 Other long-term liabilities 4,098 3,978 Total liabilities 39,569 34,408 Shareholders' equity Preferred stock, $0.001 par value, authorized 10,000,000 shares; issued and outstanding 0 shares as of each of March 31, 2017 and December 31, 2016 - - Common stock, $0.001 par value, authorized 150,000,000 shares; issued and outstanding 26,488,949 and 26,504,868 shares as of December 31, 2016, respectively 26 26 Additional paid-in capital 215,364 213,857 Retained earnings 186,641 176,703 Accumulated other comprehensive loss (9,568 ) (10,753 ) Total shareholders' equity 392,463 379,833 Total liabilities and shareholders' equity $ 432,032 $ 414,241 The accompanying notes are an integral part of these consolidated financial statements. 3 Proto Labs, Inc. Consolidated Statements of Comprehensive Income (In thousands, except share and per share amounts) (Unaudited) Three Months Ended March 31, 2017 2016 Statements of Operations: Revenue $ 80,167 $ 72,568 Cost of revenue 34,894 32,914 Gross profit 45,273 39,654 Operating expenses Marketing and sales 12,987 10,942 Research and development 5,823 5,318 General and administrative 8,781 8,251 Total operating expenses 27,591 24,511 Income from operations 17,682 15,143 Other income, net 315 625 Income before income taxes 17,997 15,768 Provision for income taxes 5,797 5,106 Net income $ 12,200 $ 10,662 Net income per share: Basic $ 0.46 $ 0.41 Diluted $ 0.46 $ 0.40 Shares used to compute net income per share: Basic 26,466,731 26,222,148 Diluted 26,599,200 26,442,357 Comprehensive Income (net of tax) Comprehensive income $ 13,385 $ 11,406 The accompanying notes are an integral part of these consolidated financial statements. 4 Proto Labs, Inc. Consolidated Statements of Cash Flows (In thousands) (Unaudited) Three Months Ended March 31, 2017 2016 Operating activities Net income $ 12,200 $ 10,662 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 4,250 3,789 Stock-based compensation expense 1,716 1,732 Deferred taxes 394 89 Amortization of held-to-maturity securities 301 289 Other (56 ) - Changes in operating assets and liabilities: Accounts receivable (4,777 ) 23 Inventories 435 (62 ) Prepaid expenses and other (688 ) (1,557 ) Income taxes 5,051 5,296 Accounts payable 319 (135 ) Accrued liabilities and other (353 ) (1,872 ) Net cash provided by operating activities 18,792 18,254 Investing activities Purchases of property and equipment (7,812 ) (8,275 ) Purchases of marketable securities (16,520 ) (18,794 ) Proceeds from maturities of marketable securities 10,755 10,465 Net cash used in investing activities (13,577 ) (16,604 ) Financing activities Acquisition-related contingent consideration - (400 ) Proceeds from exercises of stock options and other 194 1,614 Repurchases of common stock (2,662 ) - Net cash provided by (used in) financing activities (2,468 ) 1,214 Effect of exchange rate changes on cash and cash equivalents 346 109 Net increase in cash and cash equivalents 3,093 2,973 Cash and cash equivalents, beginning of period 68,795 47,653 Cash and cash equivalents, end of period $ 71,888 $ 50,626 The accompanying notes are an integral part of these consolidated financial statements. 5 Note 1 – Basis of Presentation The unaudited interim Consolidated Financial Statements of Proto Labs, Inc. (Proto Labs, the Company, we, us or our) have been prepared in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP) for interim financial information and with the instructions to Form 10-Q and Article10 of Regulation S-X. In the opinion of management, the accompanying financial statements reflect all adjustments necessary for a fair presentation of the Company’s statements of financial position, results of operations and cash flows for the periods presented. Except as otherwise disclosed herein, these adjustments consist of normal, recurring items. Operating results for interim periods are not necessarily indicative of results that may be expected for the fiscal year as a whole. The preparation of the financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues, expenses, and the related disclosures at the date of the financial statements and during the reporting period. Actual results could materially differ from these estimates. For further information, refer to the audited Consolidated Financial Statements and Notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December31, 2016 as filed with the Securities and Exchange Commission (SEC) on February22, 2017. The accompanying Consolidated Balance Sheet as of December31, 2016 was derived from the audited Consolidated Financial Statements but does not include all disclosures required by U.S. GAAP for a full set of financial statements. This Form 10-Q should be read in conjunction with the Company’s Consolidated Financial Statements and Notes included in the Annual Report on Form 10-K filed on February22, 2017 as referenced above. Note 2 – Recent Accounting Pronouncements Recently Adopted Accounting Pronouncements During the first quarter of 2017, the Company adopted the Financial Accounting Standards Board (FASB) Accounting Standards Update (ASU) 2016-09, Employee Share-Based Payment Accounting, which is intended to simplify several aspects of the accounting for employee share-based payment transactions, including the accounting for income taxes, forfeitures, statutory tax withholding requirements, and classification in the statement of cash flows. As a result of the adoption, the change in excess tax benefits from stock-based compensation are recorded in our provision for income taxes. For the three months ended March 31, 2017, the amount recorded in the provision for income taxeswas not material. Historically, these amounts were recorded as additional paid-in capital as required by the accounting pronouncements in force during the periods presented. In addition, for each period presented, cash flows related to excess tax benefits are now classified as an operating activity along with other income tax cash flows. Retrospective application of the cash flow presentation requirements resulted in an increase to net cash provided by operations and a decrease to net cash provided by financing activities of $1.3 million for the three months ended March 31, 2016. Recently Issued Accounting Pronouncements In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers. This ASU is a comprehensive new revenue recognition model that requires a company to recognize revenue from the transfer of goods or services to customers in an amount that reflects the consideration that the entity expects to receive in exchange for those goods or services. The Company is required to adopt the new pronouncement using one of two retrospective application methods. On July 9, 2015, the FASB voted to approve a deferral of the effective date of ASU 2014-09 by one year to December 15, 2017 for annual reporting periods beginning after that date. The Company expects to adopt the new revenue standard using the modified retrospective approach and expects to quantify and disclose the expected impact, if any, of adopting this amended guidance in its Quarterly Report on Form 10-Q for the three months ending September 30, 2017. While the Company is still evaluating the impact of the amended guidance, it does not expect the impact to be material. In February 2016, the FASB issued ASU 2016-02, Leases, which introduces the balance sheet recognition of lease assets and lease liabilities by lessees for those leases classified as operating leases under previous guidance. The guidance will be effective for annual reporting periods beginning after December 15, 2018 and interim periods within those fiscal years with early adoption permitted. The Company is evaluating the impact of the future adoption of this standard on its consolidated financial statements, but does not expect the impact to be material. In August 2016, the FASB issued ASU 2016-15, Statement of Cash Flows, which is intended to reduce diversity in how companies present and classify certain cash receipts and cash payments in the statement of cash flows. This guidance will be effective for annual reporting periods beginning after December 15, 2017 and interim periods within those fiscal years with early adoption permitted. The Company is evaluating the impact of the future adoption of this guidance on its consolidated financial statements, but does not expect the impact to be material. 6 In January 2017, the FASB issued ASU 2017-04, Intangibles – Goodwill and Other, which is intended to simplify the subsequent measurement of goodwill. This guidance will be effective for annual impairment tests in fiscal years beginning after December 15, 2019 and interim periods within those fiscal years with early adoption permitted. The Company is evaluating the impact of future adoption of this guidance on its consolidated financial statements, but does not expect the impact to be material. Note 3 – Net Income per Common Share Basic net income per share is computed based on the weighted-average number of common shares outstanding. Diluted net income per share is computed based on the weighted-average number of common shares outstanding, increased by the number of additional shares that would have been outstanding had potentially dilutive common shares been issued and reduced by the number of shares the Company could have repurchased from the proceeds from issuance of the potentially dilutive shares. Potentially dilutive shares of common stock include stock options, restricted stock units and restricted stock awards granted under stock-based compensation plans and shares committed to be purchased under the employee stock purchase plan. Performance stock units (PSUs) are excluded from the calculation of dilutive potential common shares until the performance conditions have been satisfied. The table below sets forth the computation of basic and diluted net income per share: Three Months Ended March 31, (in thousands, except share and per share amounts) 2017 2016 Net income $ 12,200 $ 10,662 Basic - weighted-average shares outstanding: 26,466,731 26,222,148 Effect of dilutive securities: Employee stock options and other 132,469 220,209 Diluted - weighted-average shares outstanding: 26,599,200 26,442,357 Net income per share: Basic $ 0.46 $ 0.41 Diluted $ 0.46 $ 0.40 Note 4 – Goodwill and Other Intangible Assets There were no changes in the carrying amount of Goodwill during the three months ended March 31, 2017. Intangible assets other than Goodwill at March 31, 2017 and December 31, 2016 were as follows: March 31, 2017 December 31, 2016 Useful Weighted Average Useful Life (in thousands) Gross Accumulated Amortization Net Gross Accumulated Amortization Net Life (in years) Remaining (in years) Intangible Assets with finite lives: Marketing assets $ 930 $ (271 ) $ 659 $ 930 $ (248 ) $ 682 10.0 7.0 Non-compete agreement 190 (190 ) - 190 (190 ) - 2.0 - Trade secrets 250 (146 ) 104 250 (133 ) 117 5.0 2.0 Internally developed software 680 (661 ) 19 680 (604 ) 76 3.0 0.0 Customer relationships 2,530 (820 ) 1,710 2,530 (750 ) 1,780 9.0 6.0 Total intangible assets $ 4,580 $ (2,088 ) $ 2,492 $ 4,580 $ (1,925 ) $ 2,655 Amortization expense for intangible assetswas $0.2 million for each of the three months ended March 31, 2017and 2016. 7 Estimated aggregated amortization expense based on the current carrying value of the amortizable intangible assets is as follows: (in thousands) Estimated Amortization Expense Remaining 2017 $ 337 2018 424 2019 391 2020 374 2021 374 Thereafter 592 Total estimated amortization expense $ 2,492 Note 5 – Fair Value Measurements ASC 820, Fair Value Measurement (ASC 820), defines fair value as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants on the measurement date. ASC 820 also establishes a fair value hierarchy that requires classification based on observable and unobservable inputs when measuring fair value. There are three levels of inputs that may be used to measure fair value: Level 1—Quoted prices in active markets for identical assets or liabilities. Level 2—Observable inputs other than Level 1 prices such as quoted prices for similar assets or liabilities; quoted prices in markets that are not active; or other inputs that are observable or can be corroborated by observable market data for substantially the full term of the assets or liabilities. Level 3—Unobservable inputs that are supported by little or no market activity and that are significant to the fair value of the assets or liabilities. The Company’s cash consists of bank deposits. The Company’s cash equivalents measured at fair value consist of money market mutual funds. The Company determines the fair value of these investments using Level 1 inputs. The following table summarizes financial assets as of March 31, 2017 and December 31, 2016 measured at fair value on a recurring basis: March 31, 2017 December 31, 2016 (in thousands) Level 1 Level 2 Level 3 Level 1 Level 2 Level 3 Financial Assets: Cash and cash equivalents Money market mutual fund $ 6,718 $ - $ - $ 11,771 $ - $ - Total $ 6,718 $ - $ - $ 11,771 $ - $ - 8 Note 6 – Marketable Securities The Company invests in short-term and long-term agency, municipal, corporate and other debt securities. The securities are categorized as held-to-maturity and are recorded at amortized cost. Categorization as held-to-maturity is based on the Company’s ability and intent to hold these securities to maturity. Information regarding the Company’s short-term and long-term marketable securities as of March 31, 2017 and December 31, 2016 was as follows: March 31, 2017 (in thousands) Amortized Cost Unrealized Gains Unrealized Losses Fair Value U.S. municipal securities $ 45,201 $ 26 $ (73 ) $ 45,154 Corporate debt securities 39,436 1 (115 ) 39,322 U.S. government agency securities 37,846 - (136 ) 37,710 Certificates of deposit/time deposits 6,937 9 (29 ) 6,917 Total marketable securities $ 129,420 $ 36 $ (353 ) $ 129,103 December 31, 2016 (in thousands) Amortized Cost Unrealized Gains Unrealized Losses Fair Value U.S. municipal securities $ 46,578 $ 1 $ (187 ) $ 46,392 Corporate debt securities 38,490 2 (147 ) 38,345 U.S. government agency securities 31,706 1 (141 ) 31,566 Certificates of deposit/time deposits 7,182 12 (22 ) 7,172 Total marketable securities $ 123,956 $ 16 $ (497 ) $ 123,475 Fair values for the corporate debt securities are primarily determined based on quoted market prices (Level 1). Fair values for the U.S. municipal securities, U.S. government agency securities and certificates of deposit are primarily determined using dealer quotes or quoted market prices for similar securities (Level 2). The Company tests for other-than-temporary losses on a quarterly basis and has considered the unrealized losses indicated above to be temporary in nature. In reaching this conclusion, the Company considered the credit quality of the issuers of the debt securities as well as the Company’s intent to hold the investments to maturity and recover the full principal. Classification of marketable securities as current or non-current is based upon the security’s maturity date as of the date of these financial statements. The March 31, 2017 balance of held-to-maturity debt securities by contractual maturity is shown in the following table at amortized cost. Actual maturities may differ from contractual maturities because the issuers of the securities may have the right to prepay obligations without prepayment penalties. March 31, (in thousands) 2017 Due in one year or less $ 45,553 Due after one year through five years 83,867 Total marketable securities $ 129,420 Note 7 – Inventory Inventory consists primarily of raw materials, which are recorded at the lower of cost or market using the average-cost method, which approximates first-in, first-out (FIFO) cost. The Company periodically reviews its inventory for slow-moving, damaged and discontinued items and provides allowances to reduce such items identified to their recoverable amounts. 9 The Company’s inventory consisted of the following as of the dates indicated: March 31, December 31, (in thousands) 2017 2016 Raw materials $ 8,314 $ 8,057 Work in process 1,016 1,531 Total inventory 9,330 9,588 Allowance for obsolescence (387 ) (278 ) Inventory, net of allowance $ 8,943 $ 9,310 Note 8 – Stock-Based Compensation Under the Company’s 2012 Long-Term Incentive Plan, as amended (2012 Plan), the Company has the ability to grant stock options, stock appreciation rights (SARs), restricted stock, stock units, other stock-based awards and cash incentive awards. Awards under the 2012 Plan have a maximum term of ten years from the date of grant. The compensation committee may provide that the vesting or payment of any award will be subject to the attainment of specified performance measures in addition to the satisfaction of any continued service requirements and the compensation committee will determine whether such measures have been achieved. The per-share exercise price of stock options and SARs granted under the 2012 Plan generally may not be less than the fair market value of a share of our common stock on the date of the grant. Employee Stock Purchase Plan The Company’s 2012 Employee Stock Purchase Plan (ESPP) allows eligible employees to purchase a variable number of shares of the Company’s common stock each offering period at a discount through payroll deductions of up to 15 percent of their eligible compensation, subject to plan limitations. The ESPP provides for six-month offering periods with a single purchase period ending May15 and November15, respectively. At the end of each offering period, employees are able to purchase shares at 85 percent of the lower of the fair market value of the Company’s common stock on the first trading day of the offering period or on the last trading day of the offering period. Stock-Based Compensation Expense Stock-based compensation expense was $1.7 million for each of the three months ended March 31, 2017 and 2016. Stock Options The following table summarizes stock option activity during the three months ended March 31, 2017: Weighted- Average Stock Options Exercise Price Options outstanding at December 31, 2016 569,639 $ 45.00 Granted 43,095 58.35 Exercised (18,538 ) 10.20 Forfeited (4,609 ) 45.39 Options outstanding at March 31, 2017 589,587 $ 47.06 Exercisable at March 31, 2017 354,935 $ 39.84 The outstanding options generally have a term of ten years. For employees, options granted become exercisable ratably over the vesting period, which is generally a five-year period beginning on the first anniversary of the grant date, subject to the employee’s continuing service to the Company. For directors, options generally become exercisable in full on the first anniversary of the grant date. The weighted-average grant date fair value of options that were granted during the three months ended March 31, 2017 was $27.57. 10 The following table provides the assumptions used in the Black-Scholes pricing model valuation of options during the three months ended March 31, 2017 and 2016: Three Months Ended March 31, 2017 2016 Risk-free interest rate 2.24% 1.53% Expected life (years) 6.50 6.50 Expected volatility 44.68% 44.38% Expected dividend yield 0% 0% As of March 31, 2017, there was $5.8 million of unrecognized compensation expense related to unvested stock options, which is expected to be recognized over a weighted-average period of 3.1 years. Restricted Stock Restricted stock awardsare share-settled awards and restrictions lapse ratably over the vesting period, which is generally a five-year period, beginning on the first anniversary of the grant date, subject to the employee's continuing service to the Company. For directors, restrictions generally lapse in full on the first anniversary of the grant date. The following table summarizes restricted stock activity during the three months ended March 31, 2017: Weighted- Average Grant Date Restricted Fair Value Stock Per Share Restricted stock at December 31, 2016 215,105 $ 62.78 Granted 61,085 58.35 Restrictions lapsed (16,413 ) 67.12 Forfeited (4,680 ) 63.22 Restricted stock at March 31, 2017 255,097 $ 61.43 As of March 31, 2017, there was $13.4 million of unrecognized compensation expense related to non-vested restricted stock, which is expected to be recognized over a weighted-average period of 3.8 years. Performance Stock PSUs are expressed in terms of a target number of PSUs, with anywhere between 0 percentand 150 percentof that target number capable of being earned and vesting at the end of a three-year performance period depending on the Company’s performance in the final year of the performance period and the award recipient’s continued employment. As of March 31, 2017, the Company is accruing stock-based compensation expense for the PSUs at 100 percent. The following table summarizes performance stock activity during the three months ended March 31, 2017: Weighted- Average Grant Date Performance Fair Value Stock Per Share Performance stock at December 31, 2016 - $ - Granted 25,707 58.35 Restrictions lapsed - - Forfeited - - Performance stock at March 31, 2017 25,707 $ 58.35 11 Employee Stock Purchase Plan The following table presents the assumptions used to estimate the fair value of the ESPP during the three months ended March 31, 2017 and 2016: Three Months Ended March 31, 2017 2016 Risk-free interest rate 0.59% 0.39% Expected life (months) 6.00 6.00 Expected volatility 39.51% 29.41% Expected dividend yield 0% 0% Note 9 – Accumulated Other Comprehensive Income (Loss) Other comprehensive income(loss) is comprised entirely of foreign currency translation adjustments. The following table presents the changes in accumulated other comprehensive income (loss) balances during the three months ended March 31, 2017 and 2016: Three Months Ended March 31, (in thousands) 2017 2016 Foreign currency translation adjustments Balance at beginning of period $ (10,753 ) $ (5,212 ) Other comprehensiveincome before reclassifications 1,185 744 Amounts reclassified from accumulated other comprehensive income - - Net current-period other comprehensive income 1,185 744 Balance at end of period $ (9,568 ) $ (4,468 ) Note 10 – Income Taxes The Company is subject to income tax in multiple jurisdictions and the use of estimates is required to determine the provision for income taxes. For the three months ended March 31, 2017 and 2016, the Company recorded an income tax provision of $5.8 million and $5.1 million, respectively. The income tax provision is based on the estimated annual effective tax rate for the year applied to pre-tax income. The effective income tax rate for the three months ended March 31, 2017 was 32.2 percent compared to 32.4 percent in the same period of the prior year. The effective income tax rate for the three months ended March 31, 2017 differs from the U.S. federal statutory rate of 35.0 percent due primarily to the mix of income earned in domestic and foreign tax jurisdictions and deductions for which the Company qualifies. The Company had reserves against unrecognized tax benefits totaling $4.1 million and $3.8 million at March 31, 2017 and December 31, 2016, respectively, all of which, if recognized, would affect the Company’s effective tax rate. The Company recognizes interest and penalties related to income tax matters in income tax expense, and reports the liability in current or long-term income taxes payable as appropriate. Note 11 – Segment Reporting The Company’s reportable segments are based on the internal reporting used by the Company’s CEO, who is the chief operating decision maker (CODM), to assess operating performance and make decisions about the allocation of resources. The Corporate Unallocated and Japan category includes non-reportable segments, as well as research and development and general and administrative costs that the Company does not allocate directly to its operating segments. Intercompany transactions primarily relate to intercontinental activity and have been eliminated and are excluded from the reported amounts. The difference between income from operations and pre-tax income relates to foreign currency-related gains and losses and interest income on cash balances and investments, which are not allocated to business segments. 12 Revenue and income from operations by reportable segmentfor the three months ended March 31, 2017 and 2016 wereas follows: Three Months Ended March 31, (in thousands) 2017 2016 Revenue: United States $ 60,176 $ 54,468 Europe 16,999 15,631 Japan 2,992 2,469 Total revenue $ 80,167 $ 72,568 Three Months Ended March 31, (in thousands) 2017 2016 Income from Operations: United States $ 24,346 $ 22,104 Europe 4,040 2,384 Corporate Unallocated and Japan (10,704 ) (9,345 ) Total Income from Operations $ 17,682 $ 15,143 Total long-lived assetsfor the three months ended March 31, 2017 and December 31, 2016were as follows: March 31, December 31, (in thousands) 2017 2016 Total long-lived assets: United States $ 110,044 $ 108,650 Europe 26,099 23,199 Japan 7,814 7,625 Total Assets $ 143,957 $ 139,474 13 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our financial condition and results of operations should be read in conjunction with our unaudited consolidated financial statements and related notes appearing elsewhere in this Quarterly Report on Form 10-Q and our Annual Report on Form 10-K for the year ended December 31, 2016. Forward-Looking Statements Statements contained in this report regarding matters that are not historical or current facts are “forward-looking statements” within the meaning of The Private Securities Litigation Reform Act of 1995. In some cases, you can identify forward-looking statements by the following words: “may,” “will,” “could,” “would,” “should,” “expect,” “intend,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “project,” “potential,” “continue,” “ongoing” or the negative of these terms or other comparable terminology, although not all forward-looking statements contain these words. These statements involve known and unknown risks, uncertainties and other factors that may cause our results to be materially different than those expressed or implied in such statements. Certain of these risk factors and others are described in Item 1A. “Risk Factors” of our most recent Annual Report on Form 10-K as filed with the SEC. Other unknown or unpredictable factors also could have material adverse effects on our future results. We cannot guarantee future results, levels of activity, performance or achievements. Accordingly, you should not place undue reliance on these forward-looking statements. Finally, we expressly disclaim any intent or obligation to update any forward-looking statements to reflect subsequent events or circumstances. Overview We are an e-commerce driven digital manufacturer of quick-turn, on-demand injection-molded, CNC-machined and 3D-printed custom parts for prototyping and short-run production. We provide “Real Parts, Really Fast” to product developers and engineers worldwide, who are under increasing pressure to bring their finished products to market faster than their competition. We believe custom parts manufacturing has historically been an underserved market due to the inefficiencies inherent in the quotation, equipment set-up and non-recurring engineering processes required to produce custom parts. Our proprietary technology eliminates most of the time-consuming and expensive skilled labor conventionally required to quote and manufacture parts in low volumes, and our customers conduct nearly all of their business with us over the Internet. We target our products to the millions of product developers and engineers who use three-dimensional computer-aided design (3D CAD) software to design products across a diverse range of end-markets. Our primary manufacturing product lines currently include Injection Molding, CNC Machining and 3D Printing. We continually seek to expand the range of size and geometric complexity of the parts we can make with these manufacturing processes, to extend the variety of materials we are able to support and to identify additional manufacturing processes to which we can apply our technology in order to better serve the evolving preferences and needs of product developers and engineers. Injection Molding Our Injection Molding product line uses our proprietary 3D CAD-to-CNC machining technology for the automated design and manufacture of thermoplastic, metal, or liquid silicone injection molds, which are then used to produce custom injection-molded parts on commercially available equipment. Our Injection Molding product line is used for prototype, on-demandand short-run production. Prototype quantities typically range from 25 to 100 parts. Because we retain possession of the molds, customers who need low-volume production often come back to Proto Labs’ Injection Molding product line for additional quantities typically ranging up to 10,000 parts or more. They do so to support pilot production for product testing or while their tooling for high-volume production is being prepared, because they need on-demand manufacturing due to disruptions in their manufacturing process, because their product will only be released in a limited quantity, or because they need end-of-life production support. These additional part orders typically occur on approximately half of the molds that we make, typically accounting for approximately half of our total Injection Molding revenue. CNC Machining Our CNC Machining product line uses our proprietary 3D CAD-to-CNC machining technology on commercially available CNC machines to cut plastic or metal blocks or bars into one or more custom parts based on the 3D CAD model uploaded by the product developer or engineer. Our efficiencies derive from the automation of the programming of these machines and a proprietary fixturing process. The CNC Machining product line is well suited to produce small quantities, typically in the range of one to200 parts. 14 3D Printing Our 3D Printing product line includes stereolithography (SL), selective laser sintering (SLS), direct metal laser sintering (DMLS) and PolyJet processes, which offers customers a wide-variety of high-quality, precision rapid prototyping and low-volume production. These processes create parts with a high level of accuracy, detail, strength and durability. 3D Printing is well suited to produce small quantities, typically in the range of one to 50 parts. Key Financial Measures and Trends Revenue The Company’s operations are conducted in three geographic operating segments in the United States, Europe and Japan, which we believe are three of the largest geographic markets where product developers and engineers are located. Revenue within each of our United States and Europe markets is derived from our Injection Molding, CNC Machining and 3D Printing product lines. Revenue within our Japan market is derived from our Injection Molding and CNC Machining product lines. Our historical and current efforts to increase revenue have been directed at gaining new customers and selling to our existing customer base by: ● increasing marketing and selling activities; ● offering additional product lines such as 3D Printing through our acquisition of FineLine Prototyping, Inc. in April 2014 and expanded through our acquisition of certain assets, including shares of select subsidiaries, of Alphaform AG (Alphaform) in October 2015; ● improving the usability of our product lines such as our web-centric applications; ● expanding the breadth and scope of our products, for example, by adding more sizes and materials to our offerings such as liquid silicone rubber (LSR); and ● expanding the breadth of manufacturing capabilities, for example, by adding rapid overmolding and insert moldingtechnology to our Injection Molding product line and PolyJet technology to our 3D printing product line. During the three months ended March 31, 2017,we served14,801 unique product developers and engineers who purchased our products through our web-based customer interface, an increase of 11.7% over the same period in 2016.The information does not include 3D Printing and Injection Molding customers resulting from the Alphaform acquisition who do not utilize our web-based interface. Cost of Revenue, Gross Profit and Gross Margin Cost of revenue consists primarily of raw materials, employee compensation, benefits, stock-based compensation, equipment depreciation, facilities costsand overhead allocations associated with the manufacturing process for molds and custom parts. We expect cost of revenue to increase in absolute dollars, but remain relatively constant as a percentage of total revenue. We define gross profit as our revenue less our cost of revenue, and we define gross margin as gross profit expressed as a percentage of revenue. Our gross profit and gross margin are affected by many factors, including our pricing, sales volume and manufacturing costs, the costs associated with increasing production capacity, the mix between sales by product line, the mix between domestic and foreign revenue sources, and foreign exchange rates. Operating Expenses Operating expenses consist of marketing and sales, research and development and general and administrative expenses. Personnel-related costs are the most significant component in each of these categories. Our recent growth in operating expenses is mainly due to higher headcounts to support our growth and expansion, and we expect that trend to continue. Our business strategy is to continue to be a leading online and technology-enabled manufacturer of quick-turn, on-demand injection-molded, CNC-machined, CNC-turned and 3D-printed custom parts for prototyping and low-volume production. In order to achieve our goals, we anticipate continued substantial investments in technology and personnel, resulting in increased operating expenses. Marketing and sales. Marketing and sales expense consists primarily of employee compensation, benefits, commissions, stock-based compensation, marketing programs such as electronic, print and pay-per-click advertising, trade shows and other related overhead. We expect sales and marketing expense to increase in the future as we increase the number of marketing and sales professionals and marketing programs targeted to increase our customer base. Research and development. Research and development expense consists primarily of employee compensation, benefits, stock-based compensation, depreciation on equipment and other related overhead. All of our research and development costs have been expensed as incurred. We expect research and development expense to increase in the future as we seek to enhance and expand our product line offerings. 15 General and administrative. General and administrative expense consists primarily of employee compensation, benefits, stock-based compensation, professional service fees related to accounting, tax and legal and other related overhead. We expect general and administrative expense to increase in the futureas we continue to grow and expand as a global organization. Other Income, Net Other income (expense), net primarily consists of foreign currency-related gains and losses andinterest income on cash balances and investments. Our foreign currency-related gains and losses will vary depending upon movements in underlying exchange rates. Our interest income will vary each reporting period depending on our average cash balances during the period, composition of our marketable security portfolio and the current level of interest rates. Provision for Income Taxes Provision for income taxes is comprised of federal, state, local and foreign taxes based on pre-tax income. We expect income taxes to increase as our taxable income increases and we expect our effective tax rate to remain relatively constant. Results of Operations The following table summarizes our results of operations and the related changes for the periods indicated. The results below are not necessarily indicative of the results for future periods. Three Months Ended March 31, Change (dollars in thousands) 2017 2016 $ % Revenue $ 80,167 100.0 % $ 72,568 100.0 % $ 7,599 10.5 % Cost of revenue 34,894 43.5 32,914 45.4 1,980 6.0 Gross profit 45,273 56.5 39,654 54.6 5,619 14.2 Operating expenses: Marketing and sales 12,987 16.2 10,942 15.1 2,045 18.7 Research and development 5,823 7.3 5,318 7.3 505 9.5 General and administrative 8,781 10.9 8,251 11.4 530 6.4 Total operating expenses 27,591 34.4 24,511 33.8 3,080 12.6 Income from operations 17,682 22.1 15,143 20.8 2,539 16.8 Other income, net 315 0.3 625 0.9 (310 ) (49.6 ) Income before income taxes 17,997 22.4 15,768 21.7 2,229 14.1 Provision for income taxes 5,797 7.2 5,106 7.0 691 13.5 Net income $ 12,200 15.2 % $ 10,662 14.7 % $ 1,538 14.4 % Stock-based compensation expense included in the statements of operations data above for the three months ended March 31, 2017 and 2016 was as follows: Three Months Ended March 31, (dollars in thousands) 2017 2016 Stock options and restricted stock $ 1,566 $ 1,604 Employee stock purchase plan 150 127 Total stock-based compensation expense $ 1,716 $ 1,731 Cost of revenue $ 197 $ 130 Operating expenses: Marketing and sales 269 278 Research and development 222 294 General and administrative 1,028 1,029 Total stock-based compensation expense $ 1,716 $ 1,731 16 Comparison of Three Months Ended March 31, 2017 and 2016 Revenue Revenue by reportable segment and the related changes for the three months ended March 31, 2017 and 2016 was as follows: Three Months Ended March 31, 2017 2016 Change (dollars in thousands) $ % of Total Revenue $ % of Total Revenue $ % Revenue United States $ 60,176 75.1 % $ 54,468 75.1 % $ 5,708 10.5 % Europe 16,999 21.2 15,631 21.5 1,368 8.8 Japan 2,992 3.7 2,469 3.4 523 21.2 Total revenue $ 80,167 100.0 % $ 72,568 100.0 % $ 7,599 10.5 % Our revenue increased $7.6 million, or 10.5%, for the three months ended March 31, 2017 compared to the same period in 2016. By reportable segment, revenue in the United States increased $5.7 million, or 10.5%, revenue in Europe increased $1.4 million, or 8.8%, and revenue in Japan increased $0.5 million, or 21.2%, in each case for the three months ended March 31, 2017 compared to the same period in 2016. Our revenue growth during the three months ended March 31, 2017 was the result of increased volume of the product developers and engineers we served through our web-based customer interface. During the three months ended March 31, 2017, we served14,801 unique product developers and engineers through our web-based customer interface, an increase of 11.7% over the same period in 2016. Average revenue per product developer or engineer increased 2.3% during the three months ended March 31, 2017 compared to the same period in 2016. The information does not include 3D Printing and Injection Molding customers resulting from the Alphaform acquisition who do not utilize our web-based interface. Our revenue increases were primarily driven by increases in sales personnel and marketing activities. Our sales personnel focus on gaining new customer accounts and expanding the depth and breadth into existing customer accounts. Our marketing personnel focus on marketing activities that have proven to result in the greatest number of customer leads to support sales activity. International revenuewas negatively impactedby $1.0 million during the three months ended March 31, 2017 when compared to the same period in 2016 as a result of foreign currency movements, primarily the strengthening of the United States dollar relative to the British pound. Revenue by product line and the related changes for the three months ended March 31, 2017 and 2016 was as follows: Three Months Ended March 31, 2017 2016 Change (dollars in thousands) $ % of Total Revenue $ % of Total Revenue $ % Revenue Injection Molding $ 47,916 59.8 % $ 43,169 59.5 % $ 4,747 11.0 % CNC Machining 21,972 27.4 18,875 26.0 3,097 16.4 3D Printing 10,085 12.6 9,110 12.6 975 10.7 Other Revenue 194 0.2 1,414 1.9 (1,220 ) (86.3 ) Total revenue $ 80,167 100.0 % $ 72,568 100.0 % $ 7,599 10.5 % By product line, our revenue growth was driven by an 11.0% increase in Injection Molding revenue, a 16.4% increase in CNC Machining revenue and a 10.7% increase in 3D Printing revenue, in each case for the three months ended March 31, 2017 compared to the same period in 2016, as well as a $1.2 million decrease in Other Revenue driven by our decision in 2016 toexit our non-core resin resale business. 17 Cost of Revenue, Gross Profit and Gross Margin Cost of Revenue. Cost of revenue increased $2.0 million, or 6.0%, for the three months ended March 31, 2017 compared to the same period in 2016, which was slower than the rate of revenue increase of 10.5% for the three months ended March 31, 2017 compared to the same period in 2016 reflecting the realization of productivity improvements. The net increase in cost of revenue resulted from the growth of the business and was due to raw material and production cost increases of $0.6 million to support increased sales volumes, an increase in direct labor headcount resulting in personnel and related cost increases of $1.1 million and equipment and facility-related cost increases of $0.3 million. Gross Profit and Gross Margin. Gross profit increased from $39.7 million, or 54.6% of revenues, in the three months ended March 31, 2016 to $45.3 million, or 56.5% of revenue, in the three months ended March 31, 2017. Gross profit increased primarily due to increases in revenue and realization of manufacturing productivity improvements,partially offset by the volume related increase in cost of revenue as discussed above. Gross margin increased primarily due to increases in revenuegreater than increasesin the cost of revenue driven by manufacturing productivity improvements. Operating Expenses, Other Income (Expense), net and Provision for Income Taxes Marketing and Sales. Marketing and sales expenses increased $2.0 million, or 18.7%, during the three months ended March 31, 2017 compared to the same period in 2016 due primarily to an increase in headcount resulting in personnel and related cost increases of $2.0 million. Research and Development. Our research and development expenses increased $0.5 million, or 9.5%, during the three months ended March 31, 2017 compared to the same period in 2016 due to an increase in headcount resulting in personnel and related cost increases of $0.4 million and operating cost increases of $0.2 million, which were partially offset by a decrease in professional services cost of $0.1 million. General and Administrative. Our general and administrative expenses increased $0.5 million, or 6.4%, during the three months ended March 31, 2017 compared to the same period in 2016 due to an increase in headcount resulting in personnel and related cost increases of $0.4 million and administrative cost increases of $0.2 million, which were partially offset by a decrease in professional services costof $0.1 million. Other Income (Expense), net. We recognized other income, net of $0.3 million for the three months ended March 31, 2017, a decrease of $0.3 million when compared to other income, net of $0.6 million for the three months ended March 31, 2016. Other income, net decreased primarily due to changes in foreign currency. Provision for Income Taxes. Our effective tax rate of 32.2% for the three months ended March 31, 2017 decreased 0.2% compared to 32.4% for the same period in 2016. The decrease in the effective tax rate is primarily due to changes intaxable income in our geographic regionsin the quarter ended March 31, 2017 compared to the quarter ended March 31, 2016. Our income tax provision increased by $0.7 million to $5.8 million for the three months ended March 31, 2017 compared to our income tax provision of $5.1 million for the three months ended March 31, 2016. Liquidity and Capital Resources Cash Flows The following table summarizes our cash flows during the three months ended March 31, 2017 and 2016: Three Months Ended March 31, (dollars in thousands) 2017 2016 Net cash provided by operating activities $ 18,792 $ 18,254 Net cash used in investing activities (13,577 ) (16,604 ) Net cash provided by (used in) financing activities (2,468 ) 1,214 Effect of exchange rates on cash and cash equivalents 346 109 Net increase in cash and cash equivalents $ 3,093 $ 2,973 Sources of Liquidity Historically, we have primarily financed our operations and capital expenditures through cash flow from operations. We had cash and cash equivalents of $71.9 million as of March 31, 2017, an increase of $3.1 million from December 31, 2016. The increase in our cash was primarily due to cash generated through operations, which were partially offset byrepurchases of common stockand investing activity. 18 Cash Flows from Operating Activities Cash flows from operating activities were $18.8 million during the three months ended March 31, 2017 and primarily consisted of net income of $12.2 million, adjusted for certain non-cash items, including depreciation and amortization of $4.3 million, stock-based compensation expense of $1.7 million, deferred taxes of $0.4 million and amortization of held-to-maturity securities of $0.3 million, which were partially offset by other adjustments of $0.1 million. Cash flows from operating activities increased $0.5 million during the three months ended March 31, 2017 compared to the same period in 2016, primarily due to increases in net income of $1.5 million, depreciation and amortization of $0.5 million driven by an increase in capital investments and an increase in deferred taxes of $0.3 million. These increases were partially offset by a decrease in changes in operating assets and liabilities of $1.8 million driven by general growth of the business and timing of cash receipts and payments. Cash flows from operating activities of $18.3 million during the three months ended March 31, 2016 primarily consisted of net income of $10.7 million, adjusted for certain non-cash items, including depreciation and amortization of $3.8 million, stock-based compensation expense of $1.7 million, amortization of held-to-maturity securities of $0.3 million and deferred taxes of $0.1 million. Cash Flows from Investing Activities Cash used in investing activities was $13.6 million during the three months ended March 31, 2017, consisting of $7.8 million for the purchases of property and equipment and $16.5 million for the purchases of marketable securities, which were partially offset by $10.8 million in proceeds from maturities of marketable securities. Cash used in investing activities was $16.6 million during the three months ended March 31, 2016, consisting of $8.3 million for the purchases of property and equipment and $18.8 million for the purchases of marketable securities, which were partially offset by $10.5 million in proceeds from maturities and call redemptions of marketable securities. Cash Flows from Financing Activities Cash used in financing activities was $2.5 million during the three months ended March 31, 2017, consisting of proceeds from exercises of stock options of $0.2 millionand repurchases of common stock of $2.7 million. Cash provided by financing activities was $1.2 million during the three months ended March 31, 2016, consisting of proceeds from exercises of stock options of $1.6 million, partially offset by $0.4 million for payments of acquisition-related contingent consideration related to the Fineline acquisition. Off-Balance Sheet Arrangements Since our inception, we have not engaged in any off-balance sheet arrangements, including the use of structured finance, special purpose entities or variable interest entities. Critical Accounting Policies and Use of Estimates We have adopted various accounting policies to prepare the Consolidated Financial Statements in accordance with accounting principles generally accepted in the United States of America (U.S. GAAP). Our significant accounting policies are disclosed in Note 2 to the Consolidated Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2016. There were no material changes in our significant accounting policies during the three months ended March 31, 2017. Recent Accounting Pronouncements For information on recent accounting pronouncements, see Note 2 to the Consolidated Financial Statements appearing in Part I, Item 1 in this Quarterly Report on Form 10-Q. 19 Item3. Quantitative and Qualitative Disclosures about Market Risk Foreign Currency Risk As a result of our foreign operations, we have revenue, expenses, assets and liabilities that are denominated in foreign currencies. We generate revenue and incur production costs and operating expenses in British Pounds, Euros and Japanese Yen. Our operating results and cash flows are adversely impacted when the United States dollar appreciates relative to foreign currencies. Additionally, our operating results and cash flows are adversely impacted when the British Pound appreciates relative to the Euro. As we expand internationally, our results of operations and cash flows will become increasingly subject to changes in foreign currency exchange rates. We have not used forward contracts or currency borrowings to hedge our exposure to foreign currency risk. Foreign currency risk can be assessed by estimating the change in results of operations or financial position resulting from a hypothetical 10% adverse change in foreign exchange rates. We believe such a change would generally not have a material impact on our financial position, but could have a material impact on our results of operations. We recognized foreign currency losses of $0.1 million and foreign currency gains of$0.4 million in the three months ended March 31, 2017 and 2016, respectively. 20 Item4. Controls and Procedures Evaluation of Disclosure Controls and Procedures Our management, with the participation of our Chief Executive Officer and Chief Financial Officer, has evaluated the effectiveness of the design and operation of our disclosure controls and procedures (as defined in Rule 13a-15(e) under the Securities Exchange Act of 1934 (Exchange Act)) as of the end of the period covered by this report. Based upon that evaluation, the Chief Executive Officer and Chief Financial Officer have concluded that, as of the end of the period covered by this quarterly report, our disclosure controls and procedures are effective and provide reasonable assurance that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported accurately and within the time frames specified in the SEC’s rules and forms and accumulated and communicated to our management, including our Chief Executive Officer and Chief Financial Officer, as appropriate to allow timely decisions regarding required disclosure. Changes in Internal Control over Financial Reporting There have been no changes in our internal control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act) during the period covered by this report that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. 21 PART II. OTHER INFORMATION Item1. Legal Proceedings From time to time, we are subject to various legal proceedings and claims that arise in the ordinary course of our business activities. Although the results of litigation and claims cannot be predicted with certainty, as of the date of these financial statements, we do not believe we are party to any litigation the outcome of which, if determined adversely to us, would individually or in the aggregate be reasonably expected to have a material adverse effect on our business. Item 1A. Risk Factors There have been no material changes from the risk factors we previously disclosed in Part I, Item 1A. “Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2016. Item2. Unregistered Sales of Equity Securities and Use of Proceeds OnFebruary 9, 2017,we announced that ourboard of directors hadauthorized the repurchase of shares of our common stock from time to time on the open market or in privately negotiated purchases, at an aggregate purchase price of up to $50 million.The timing and amount of any share repurchases will be determined by our management based on market conditions and other factors.The term of the program runs through December 31, 2021. During the three months ended March 31, 2017, we repurchased 49,700 shares of our common stock at a total purchase price of $2.7 million under this program.The common stock repurchase does not obligate us to repurchase any dollar amount or number of shares.Common stock repurchase activity through March 31, 2017 was as follows: Period Total Number of Shares Purchased Average Price Paid per Share Total Number of Shares Purchased as Part of Publicly Announced Plans or Programs Maximum Dollar Value of Shares that May Yet Be Purchased Under the Plans or Programs (in thousands) January 1, 2017 through January 31, 2017 - - - $ 50,000 February 1, 2017 through February 28, 2017 6,000 $ 55.62 6,000 $ 49,666 March 1, 2017 through March 31, 2017 43,700 $ 53.61 43,700 $ 47,340 49,700 $ 53.53 49,700 $ 47,340 Item3. Defaults Upon Senior Securities No matters to disclose. Item4. Mine Safety Disclosures No matters to disclose. Item5. Other Information No matters to disclose. 22 Item 6. Exhibits The following documents are filed as part of this report: Exhibit Number Description of Exhibit 3.1(1) Third Amended and Restated Articles of Incorporation of Proto Labs, Inc. 3.2(2) Second Amended and Restated By-Laws of Proto Labs, Inc., as amended through November 8, 2016 3.3(3) Articles of Amendment to Third Amended and Restated Articles of Incorporation of Proto Labs, Inc. dated May 20, 2015 10.1(4) Form of Performance Stock Unit Agreement under 2012 Long-Term Incentive Plan 31.1 Certification of the Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act 31.2 Certification of the Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act 32.1 Certification of the Chief Executive Officer and the Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.DEF XBRL Taxonomy Extension Definition Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document (1) Previously filed as Exhibit 3.2 to the Company’s Registration Statement on Form S-1/A (File No. 333-175745), filed with the Commission on February 13, 2012, and incorporated by reference herein. (2) Previously filed as Exhibit 3.1 to the Company’sForm 8-K(File No. 001-35435), filed with the Commission on November 8, 2016, and incorporated by reference herein. (3) Previously filed as Exhibit 3.1 to the Company’s Form 8-K (File No. 001-35435), filed with the Commission on May 21, 2015, and incorporated by reference herein. (4) Previously filed as Exhibit 10.1 to the Company's Form 8-K (File No. 001-35435), filed with the Commission on February 17, 2017, and incorporated by reference herein. 23 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Proto Labs, Inc. Date: May 2, 2017 /s/ Victoria M. Holt Victoria M. Holt President and Chief Executive Officer (Principal Executive Officer) Date: May 2, 2017 /s/ John A. Way John A. Way Chief Financial Officer (Principal Financial Officer) 24
